Citation Nr: 1002777	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to April 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision, which 
denied claims for service connection for a head injury and a 
back injury.  These issues were remanded by the Board in 
March 2005 for further development. 

By a September 2008 determination, the Board reopened and 
denied the matters on appeal.  The Veteran appealed the 
Board's decision with respect to these issues to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009, the Court issued an order granting an April 2009 joint 
motion to remand (JMR) the appeal of these issues to the 
Board.  The appeal was returned to the Board for action 
consistent with the April 2009 JMR and May 2009 Court order.

In 2003, a personal hearing was held before a Decision Review 
Officer at the Jackson, Mississippi RO.  In February 2005, a 
videoconference hearing was held before the undersigned 
Veterans Law Judge.  Transcripts of these proceedings have 
been associated with the claims folders.

The Board notes that the Veteran's representative submitted a 
statement in November 2009, in which it was requested that 
the Veteran be provided a VA medical examination for 
hypertension.  As the issue of entitlement to service 
connection for hypertension is not currently on appeal before 
the Board, this request is referred back to the RO for 
appropriate consideration. 

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the VA RO.




FINDING OF FACT

Degenerative changes of the low back are not shown by medical 
evidence dated within 1 year from the Veteran's discharge 
from active duty service, and the Veteran's current back 
condition is not shown by credible lay or medical evidence of 
record to be etiologically related to a disease, injury, or 
event in service.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for residuals of a back injury, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2002, August 2005, and October 
2007 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
the October 2007 letter described how appropriate disability 
ratings and effective dates were assigned.  To the extent 
complete notice was not provided until after initial 
adjudication of the claim, the 2005 and 2007 letters were 
followed by readjudication of the claim, most recently in a 
May 2008 supplemental statement of the case (SSOC).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, and 
private and VA medical records are in the claims files.  All 
records identified by the Veteran as relating to the claim 
have been obtained, to the extent possible.  The Board 
acknowledges that the Veteran has asserted that he sought 
treatment in service at the Army or the 2nd Army Hospital in 
Landstuhl, Germany or in Grafenwoehr, West Germany, and that 
these records must be obtained.  See representative's 
statement, August 2009.  Additionally, it has been requested 
that the Veteran's service records from the 1st 87 Infantry 
in Grafenwoehr, Germany be obtained as well.  See 
representative's statement, November 2009.  However, as 
noted, the claims files contain a copy of the Veteran's 
available service treatment records.  There is no indication 
that these records are incomplete in any way.  Furthermore, 
these records actually document the Veteran's report of 
falling off of a track in service.  See service treatment 
record, August 1977.  They simply do not support the 
Veteran's report of injuring his back during this fall.  As 
such, the Board finds that the record contains sufficient 
evidence to make a decision on the claim, and VA has 
fulfilled its duty to assist.

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

With regard to the Veteran's claim for service connection for 
residuals of a back injury, the Board finds that there is no 
persuasive evidence establishing an in-service event, injury 
or disease occurred, no competent medical evidence linking a 
current disability to military service, and no credible lay 
evidence of continuity of symptomatology suggesting an 
association to service.  As will be discussed in further 
detail below, the Veteran has asserted that he injured his 
back in service and began having back problems that have 
continued to the present time.  See representative's 
statement, August 2009.  However, the Veteran has also 
asserted throughout his medical treatment records that he had 
an onset of back pain in 1980, he injured his back in the 
early 1980's while landscaping, he had a lumbar laminectomy 
in 1982 and again in 1983 due to injuries he sustained moving 
a heavy tree while working as a gardener, he injured his back 
again after his first laminectomy by falling on ice, and he 
sustained injuries by falling off of a ladder and hitting a 
brick flower bed in April 1990.  

The Board is aware that Charles v. Principi, 16 Vet. App. 370 
(2002), requires VA to obtain a medical nexus opinion where 
the claimant has been diagnosed as having tinnitus and has 
proffered competent lay evidence of continuous symptoms of 
the disorder since his discharge from service.  Here, 
however, the Veteran has not proffered consistent lay 
statements indicating that he has had continuous symptoms of 
a back disability since his active duty.  As mentioned above, 
his statements have been quite varied regarding when and how 
the initial injury to his back occurred.  As such, in light 
of the discrepancies in the Veteran's reports, the Board 
finds that his lay statements regarding his alleged initial 
back injury and the onset of his current back disability are 
not credible.  Thus, as there is no medical evidence 
suggesting an association between his current symptoms and 
service, and no credible lay evidence as to the presence of 
symptomatology in service or the continuity of symptoms since 
service, the Board finds that the third prong of McLendon is 
not met, and that VA examination or opinion is not warranted.

In determining that a VA examination is not needed for the 
adjudication of this claim, the Board has considered the 
holding of the United States Court of Appeals for the Federal 
Circuit in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) wherein it was held that the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  The Board 
would like to stress that the decision to not order a VA 
examination in this case is not due to a lack of 
contemporaneous medical evidence alone but is due to a 
combination of a lack of contemporaneous medical evidence, a 
lack of medical evidence suggesting an association between 
his current symptoms and service, and a lack of credible, 
consistent lay evidence as to the presence of symptomatology 
in service or the continuity of symptoms since service. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran asserts that he has a current back condition that 
was caused by an in-service injury.  Specifically, he 
asserted at the February 2005 hearing that he fell during 
active duty service while holding a .50 caliber weapon, 
weighing 40-50 pounds.  In a May 1991 statement, the Veteran 
asserted that he went to the top of a track to dismount a .50 
caliber weapon and fell.

At the February 2005 hearing, the Veteran indicated that he 
was treated for this back injury in Von Holder, West Germany 
and then sent to the regional medical office in Landstuhl, 
West Germany.  The claims folders contain no such evidence.  
A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of a back 
injury or back disability during service.  The Board notes 
that a December 1976 service treatment record reflects that 
the Veteran fell down half a flight of stairs.  However, his 
medical complaints from this fall involved his little finger 
only.  An August 1977 service treatment record reflects that 
the Veteran fell off of the top of a track, as the Veteran 
has described.  However, no complaints of or treatment for a 
back injury were noted at this time.  This records reflects 
that the Veteran complained of a left knee injury only and 
was directed to not participate in physical training or 
running for 72 hours.  Additionally, the Board notes that the 
Veteran denied recurrent back pain on a March 1979 Report of 
Medical History.   

It is clear from the evidence of record that the Veteran was 
treated for back pain after his discharge from service.  
Notably, he underwent laminectomies in 1982 and 1983.  See 
Taylor Orthopedic Clinic, P.A. treatment record, October 
1996.  Since that time, he has sought treatment for low back 
pain and has been noted as having mild degenerative changes 
of the lumbosacral spine.  See VA treatment records, March 
1987, May 1997, and July 2003.  However, there is no medical 
evidence of record linking any current back disability to his 
active duty service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, while the Board concedes that an August 
1977 service treatment record reflects that the Veteran fell 
off of the top of a track, as the Veteran has described, 
there is no persuasive evidence of record documenting that 
the Veteran suffered a back injury at this time, or at any 
other point in service, and no competent medical opinion has 
related a current back disability to service.  

With regard to the Veteran's statements, the Board 
acknowledges that the Veteran has asserted that he has had 
back problems since his active duty service.  Specifically, 
in a June 1991 neurological VA examination report, it was 
noted that the Veteran reported having problems with his back 
ever since he was in service.  Lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness and "may provide sufficient support for 
a claim of service connection."  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

However, the Board also notes that, in a January 2000 VA 
treatment record, the Veteran reported that he initially 
injured his back in the early 1980's while landscaping.  He 
reported that he injured his back again after his first 
laminectomy by falling on ice.  An October 1996 private 
treatment record reflects that the Veteran had a lumbar 
laminectomy in 1982 and again in 1983, due to injuries he 
sustained moving a heavy tree while working as a gardener.  
See Taylor Orthopedic Clinic, P.A. treatment record, October 
1996.  In an August 1995 private treatment record from 
Tillman Medical Group, P.A., the Veteran reported that he had 
an onset of back pain in 1980.  In a November 1990 VA 
treatment record, the Veteran reported surgeries for his back 
in 1982 and 1983 secondary to a work injury lifting in 1982.  
In a February 1983 private treatment record, the Veteran 
indicated he had recently hurt his back lifting large plants.  
See J.C.P., M.D. treatment record, February 1983.  

Due to the inconsistencies in the Veteran's reports of his 
initial back injury, the Board finds his statements on this 
matter not credible.  Therefore, in light of the fact that 
there is no persuasive evidence of record documenting an in-
service back injury, no competent medical opinion has related 
a current back disability to service, and the Veteran's 
reports of the onset of his current back pain or his initial 
back injury have varied throughout the years, thus rendering 
his statements regarding the initial injury suffered to his 
back not credible, the Veteran's claim must fail on a direct 
basis.  See Hickson, supra.

Additionally, the Board notes that the medical evidence of 
record does not reflect that the Veteran had arthritis of the 
back to a compensable degree within one year of discharge 
from active duty.  As such, service connection cannot be 
granted on a presumptive basis either under 38 U.S.C.A. § 
1112. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for residuals of a back injury, must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a head injury.  After a thorough review of the 
claims folders, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

The Veteran asserts that he has a current head condition that 
was caused by an in-service injury.  Specifically, he asserts 
that he was hit on the top of head by a turret top during his 
active duty service.  See hearing transcript, February 2005.  

The Board notes that the Veteran claims that he was treated 
for this head injury in Von Holder, West Germany.  Id.  The 
Veteran's service treatment records contain no evidence of 
treatment for or diagnosis of a head injury.  The Board notes 
that the claims folders reflect that the Veteran sought 
treatment for and complained of headaches during service.  
See service treatment records, June 1976, October 1976, April 
1977, and July 1978.  Additionally, in a September 1976 
service treatment record, the Veteran was noted as having 
minor abrasions on his face.  However, no indication was made 
that the Veteran injured his head at that time, or at any 
other time during service.  Additionally, the Veteran denied 
being bothered by headaches in a March 1979 service treatment 
record. 

Post-service, the Veteran has complained of pain on the side 
of his head and headaches.  See VA treatment records, October 
1987, January 2000, May 2003, and June 2005.  However, a 
January 1992 CT scan of the Veteran's brain revealed no 
abnormalities.  See VA treatment record, January 1992.  A May 
1995 CT scan of the Veteran's brain was unremarkable, with 
the exception of some calcification in the basal ganglia 
which was noted to be consistent with physiologic 
calcifications.  See DVA Medical Center treatment record, May 
1995.  At no time has the Veteran been diagnosed with a head 
condition or disability of any kind.

Additionally, the Board would also like to note that the 
Veteran has reported that he suffered head injuries in 1978 
and when he was 8 years-old, at which time he was 
hospitalized for 1 year.  See VA treatment record, February 
1992.  In a May 1995 treatment record, the Veteran indicated 
having numbness on the right side of his head since a recent 
motor vehicle accident.  See DVA Medical Center treatment 
record, May 1995.  In a January 2000 VA treatment record, the 
Veteran reported a history of occasional headaches for only 
the prior 2 years.  In a May 2003 VA treatment record, the 
Veteran reported pain in the left side of his head for about 
2 years. 

Regardless, as the Veteran's service treatment records 
reflect complaints of and treatment for headaches, and the 
current medical evidence of record reflects that the Veteran 
has sought treatment for pain on the side of his head and 
headaches, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether he has residuals of 
a head injury, and, if so, whether these residuals of a head 
injury were caused or aggravated by his active duty service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for 
residuals of a head injury.  The 
claims files should be provided to 
the appropriate examiner for review, 
and the examiner should note that 
they have been reviewed.  After 
reviewing the files and examining the 
Veteran, the examiner should render 
an opinion as to whether the Veteran 
currently has residuals of a head 
injury.  If so, an opinion should be 
provided as to whether it is at least 
as likely as not that the Veteran's 
current residuals of a head injury 
had their onset in service, or were 
otherwise incurred in or aggravated 
by a disease or injury in service.   
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent SSOC.  If the benefit sought on 
appeal remains denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


